department of the treasury internal_revenue_service commerce street mc dallas tx tax_exempt_and_government_entities_division number release date uil date jub ‘yaxpayez identificadon number ‘vax period ended person to contact identification_number contact informatios telephone fax certified mail - retum receipt requested dear a final_determination that you do not qualify for exemption from federal_income_tax undet as an organization described in code secdon ‘this is internal_revenue_code ‘the code sec_501 a c for the tax period s above your exempt status is hereby-revoked effective july qur adverse derermination as to your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposcs within the meaning of internal_revenue_code sec_501 and sec_1_501_c_7_-1 exempt clubs are organized for picasure recrcatioa and other nonprofitable purposes the exemption extends to social and recreation clubs that are supported solely by membership tees ducs and your activitics are not in furtherance or operated exclusively for pleasure assessments recreation or other similar nonprofit purposes and are not exempt under sec_501 a organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www les ov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following thee venues united_states ‘tax court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referting to the enclosed publication you may write to the courts at the following addresses united_states tax_court second strecr nw washinptoa d c u s court of federal claims madison place n w washington c us district_court for the district of columbia consticution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code ‘the taxpayer_advocate_service vas is an independent organization w thin the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or f you qualify for our you've tried but haven't been able to resolve your problem with the irs assistance which 1s always free we will do everything possible to help you visit taxpayeradvocate irs gov or call -4778 if you have any questions please contact the person whose aame and telephone number are shown in the heading of this letter sincerely yours io necoke mana d hooke direcior eo examinations enclosure publication a department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations irs te_ge eo pa rch ber taxpayer_identification_number ae form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 c if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a letter rev catalog number 34809f valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if you disagree with the technical_advice decision you will be able to appeal if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs qov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely for maria hooke director exempt_organizations examinations enclosures form_6018 publication publication form 4621-a letter rev catalog number 34809f schedule number or exhibit form 886-a explanations of items name of taxpayer date tax identification_number last four digits june 20xx year period ended issue does internal_revenue_code irc sec_501 if they operate a motocross park which is open to the general_public continue to qualify for tax exemption under facts was formed as a nonprofit corporation in the state of on august 19xx for the following purposes to promote the welfare of all participants in off-the-road motor sports and their families obtain and or promote the development of land areas and in cooperation with the state of facilities as parks for_the_use_of all participants in off-the-road motor sports so as to preserve the maximum possible ecological balance consistent with the needs of the sport and the rest of the citizens of sponsor and conduct appropriate activities for the enjoyment and recreation of participants their families and the public promote publicize and participate in civic industrial recreational and educational activities of the community adopt rules and controls necessary to insure that all activities are conducted in compliance with the laws of the state of to further the moral physical and social improvement of its members and with the maximum possible safety to the public and participants on february 19xx they set up a new nonprofit corporation in the state of purpose original corporation was involuntarily dissolved by the state as a result on november 19xx with the following to promote the sport of motorcycling and other off-road sports activities within the state of to be of service to benefit the welfare of all participants bylaws state that they are organized on a membership basis to promote motorsports and the welfare of all participants was granted tax exemption under sec_501 of the code on june 19xx in their form_1025 application they stated that they utilize realty belonging to the state of facilities for members for guests in addition receives of the net_income from these events to provide off road riding stated in form_1025 that they charge an entry fee of dollar_figure for members and dollar_figure explained that various groups within the club sponsor competitive events and reported on form 990-ez for the audited period that they continued to enhance motorcycle safety through training programs and classes for its members was to promote the sport of motorcycling and other off-road sports activities within the state of and to service the benefit and welfare of all members stated that their primary exempt_purpose reported the following revenues and expenses on form_990 for the period ended june 20xx catalog number 20810w pagel www irs gov form 886-a rev schedule number or exhibit form 886-a explanations of items name of taxpayer date tax identification_number last four digits june 20xx year period ended revenue membership dues and assessments total revenue expenses professional fees and other_payments to independent contractors occupancy expenses printing publications postage shipping race and fuel expense equipment rentals supplies advertising insurance park expenses food service licenses and dues equipment maintenance contract labor bank service charge telephone dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total expenses net_income dollar_figure dollar_figure in the year under audit balance_sheet as reported on form_990 included cash of dollar_figure and no liabilities activities for the year of examination consisted of operating a motocross park under revocable permit issued by the state of number 20xx according to the terms of the permit situated at permit stipulates that the permit area is to be open to all motorcyclists whether they are but non-members are required to abide by area while using the premises rules and regulations governing the for motorcycle and bike riding on weekends and national holidays only pays dollar_figure monthly to occupy and use acres of land on march members motorcycle the had active members during the audit period and their only requirement for membership was that the individual agree to the rules and regulations of the association memberships are sold at the park gate and if the participant does not want to join they can simply pay a non-member fee of dollar_figure they described their fee structure as follows catalog number 20810w page2 www ifs gov form 886-a rev schedule number or exhibit form 886-a explanations of items date tax identification_number last four digits year period ended name of taxpayer june 20xx a membership dues is assessed per person at dollar_figure annually b non-member park entry fee dollar_figure c member gate entry fee dollar_figure which is assessed per person d second bike fee charged at the gate dollar_figure e camping fee dollar_figure f race fees dollar_figure dollar_figure for each additional class did not provide a completed security gate closing sheet’ however they did provide a copy of their blank template the form included fee categories with charges of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure with total fees equal to cash on hand an income payable summary which asked for a description amount and signature a section totaling the number of memberships purchased and the total deposit amount which was calculated by subtracting cash on hand’ from payable totals was unable to provide records showing income received from non-members during the audit period and non-member use of their facility during a tour of the park unaccompanied by an they were not required to sign a guest register gate and local motorcycle shops facility non-members were observed entering member the non-members were observed paying fees directly and hands out advertisements for their events at the entry 20xx and 20xx bank statements reconciled to the form_990 return for the period ended june was unable to provide records documenting the source of sampled deposits and certain indicated that they did not pay their workers however 20xx charges incurred during the audit period documentation of payments to medics were found in the minutes and the books_and_records during the informed the service that they have provided copies of all records maintained during the audit audit period law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b acclub which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under catalog number 20810w page3 www irs gov form 886-a rev schedule number or exhibit form 886-a explanations of items date tax identification_number last four digits year period ended name of taxpayer june 20xx sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption sec_512 of the code states that in the case of an organization described in paragraph the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs and of subsection b for purposes of the preceding sentence the deductions provided by sec_243 sec_244 and sec_245 relating to dividends received by corporations shall be treated as not directly connected with the production of gross_income revrul_65_63 1965_1_cb_240 held that a nonprofit organization that in conducting sports car events for the pleasure and recreation of its members permits the general_public to attend such events for a fee on a recurring basis and solicits patronage by advertising does not qualify for exemption as a club organized and operated exclusively for pleasure recreation and other nonprofitable purposes under sec_501 of the code revrul_68_638 1968_2_cb_220 held that a club formed to maintain a country club for the promotion and enjoyment of golf for its members receives as host of an annual golf tournament substantial income from the public and uses the income for club operating_expenses and improvements is not exempt under sec_501 of the code revrul_69_219 1969_1_cb_153 held that a social_club that regularly holds its golf course open to the general_public charging established green fees that are used for the maintenance and improvement of club facilities is not exempt under sec_501 of the code revenue_procedure c b describes the record-keeping requirements for social clubs exempt under sec_501 with respect to nonmember use of their facilities it sets forth guidelines for determining the effect of gross_receipts derived from public use of the club's facilities on exemption and liability for unrelated_business_income_tax clubs may be failing to maintain adequate_records as required if records are not maintained in accordance with revenue_procedure then assumptions and minimum income standards set forth in sec_3 of the revenue_procedure may not be used and all receipts may be classified as nonmember income sec_12 of revproc_2018_5 states that the revocation or modification of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented in an application_for recognition of exemption revproc_2018_15 provides that the irs will generally not require a new exemption application from a domestic sec_501 organization that changes its form or place of organization revenue rulings and are obsoleted taxpayer’s position catalog number 20810w page4 www irs gov form 886-a rev schedule number or exhibit form 886-a explanations of items date tax identification_number last four digits year period ended name of taxpayer june 20xx has indicated that they would agree to revocation of tax exemption under sec_501 of the code effective july 20xx in lieu of responding to additional questions posed in a draft form_4564 has agreed verbally to file forms for the periods ended 20xx 20xx and 20xx government's position tax exempt status under sec_501 of the code should be revoked because they are operating a motocross park under a revocable permit issued by the state of which is open to the public in accordance with sec_1 c of the income_tax regulations operating a motocross park for_the_use_of the general_public on a fee basis constitutes a business and as such does not further social and recreational purposes within the meaning of sec_501 of the code see revenue rulings and further has failed to was not maintain adequate_records in accordance with revproc_71_17 as a result even if substantially engaged in operating a business all of the club’s income would be reclassified as nonmember income and taxed as unrelated_business_income on form 990-t in accordance with sec_512 of the code pursuant to sec_12 of revproc_2018_5 should be revoked retroactively to july 20xx because from that originally represented in their application_for recognition of exemption form_1025 application stated that they utilize realty belonging to the state of facilities for members motorsports and the welfare of all participants there was no indication in attachments thereto that they would operate a motocross park that was open to the general_public on a fee basis operated in a manner materially different form to provide off road riding bylaws state that they are organized on a membership basis to promote tax exemption under sec_501 form_1025 and the conclusion no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 tax exempt status under sec_501 as described in sec_501 of the code therefore of the code will be revoked effective july 20xx as a taxable entity open under statute under sec_6501 of the code these periods include tax years ended june 20xx june 20xx and june 20xx should also be aware of the provisions of sec_277 of the code concerning membership organizations that are not exempt_organizations is required to file form_1120 u s_corporation income_tax return for the periods catalog number 20810w page5 www irs gov form 886-a rev
